ORDER

PER CURIAM.
Contractor Success Group, Inc. (CSG) appeals from a judgment and order of the trial court, awarding Dirty Ducts, Inc. (DDI) damages on an injunction bond, incurred as a result of CSG’s motion for a temporary restraining order against Jimmy’s Inc., d/b/a AirPro Heating and Air Conditioning (Air-Pro) and DDI and granted against AirPro but denied against DDL We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.